 Case 3:20-cv-00758-SMY Document 10 Filed 09/08/20 Page 1 of 5 Page ID #25




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DEBORAH LAUFER, Individually,

                 Plaintiff,

           v.                                           Case No. 3:20-cv-00758-SMY

 RICK A. CRIPE d/b/a HOLIDAY INN
 EXPRESS & SUITES VANDALIA,
 Individually,

                 Defendant.

    MOTION TO DISMISS FOR INSUFFICIENT SERVICE, AND/OR FAILURE TO
   STATE A CLAIM FOR RELIEF, LACK OF SUBJECT MATTER JURISDICTION,
             MOOTNESS, AND FOR PARTIAL STAY OF ACTION

       Defendant Old Capitol Properties, LLC, d/b/a Holiday Inn Express & Suites Vandalia

(improperly named as Rick Cripe, d/b/a/ Holiday Inn Express & Suites, Individually) by and

through its attorneys, and pursuant to Rules 12(b)(1), 12(b)(5) and 12(b)(6) of the Federal Rules

of Civil Procedure, respectfully moves this Court to dismiss Plaintiff’s Complaint based on

insufficient service of process, lack of subject matter jurisdiction, failure to state a claim upon

which relief may be granted and mootness. For the reasons set forth herein, this Court should

also stay any further proceedings in this matter until Plaintiff can affirmatively establish that she

has standing to pursue this lawsuit against the proper defendant. In support, Defendant states as

follows.

       1.       This case presents the Court with an unusual procedural setting because Plaintiff

named an individual as the Defendant, Rick A. Cripe, Individually, but served the Complaint

upon Kevin Burdine, General Manager, Holiday Inn Express & Suites, 21 Mattes Avenue,

Vandalia, IL 62471. (Hereinafter “HIE&S Vandalia”)
 Case 3:20-cv-00758-SMY Document 10 Filed 09/08/20 Page 2 of 5 Page ID #26




       2.      Old Capitol Properties, LLC, is the owner of the Holiday Inn Express & Suites

located in Vandalia, Illinois. In turn, the HIE&S Vandalia is managed by General Hotels

Corporation as part of the InterContinental Hotels Group plc or IHG, a British multinational

hospitality company headquartered in Denham, Buckinghamshire, England. Neither General

Hotels Corporation nor IHG have been named as defendants in this matter.

       3.      Old Capitol Properties, LLC has no knowledge as to the identity of Mr. Rick A.

Cripe as he is not an employee, agent or former or current guest of either Old Capitol Properties

or the Holiday Inn Express & Suites Vandalia. (See affidavit of Robert Plummer, attached as

Exhibit A to defendant’s memorandum of law in support of its motion to dismiss, para. 4-6)

       4.      To the extent Plaintiff intended to bring the lawsuit against Rick A. Cripe,

Individually, she failed to obtain proper service upon an individual, pursuant to Rule 4(e) of the

Federal Rules of Civil Procedure because Plaintiff did not deliver a copy of the summons and

Complaint to the individual personally.

       5.      Rather, she served Kevin Burdine as general manager. Plaintiff did not leave a

copy of the complaint at Mr. Cripe’s “dwelling or usual place of abode with someone of suitable

age and discretion who resides there” because the Holiday Inn Express & Suites is a commercial

establishment and Mr. Cripe does not dwell or reside there. Likewise, Plaintiff failed to comply

with 735 ILCS 5/2-2-3 for service upon an individual defendant for the same reason. (See

Exhibit A, para. 4-6) Finally, Holiday Inn Express & Suites Vandalia is not “an agent authorized

by appointment or by law to receive service of process: on behalf of Mr. Rick Cripe. (Exhibit A,

para. 9)




                                               2
                                      3:20-cv-00758-SMY
 Case 3:20-cv-00758-SMY Document 10 Filed 09/08/20 Page 3 of 5 Page ID #27




       6.      Kevin Burdine is not an officer, employee, general or managing agent or

registered agent of Old Capitol Properties, LLC and therefore Plaintiff did not obtain proper

service under Rule 4(h) of the Federal Rules of Civil Procedure. (Exhibit A, para. 9)

       7.      Since all of the allegations in the Complaint are directed only at Rick A. Cripe

d/b/a Holiday Inn Express & Suites Vandalia, Individually, the Complaint fails to state any

plausible claim for relief against Old Capitol Properties, LLC.

       8.      Further, Old Capitol Properties does not maintain the hotel website or have any

control over other third party online reservation systems such as Expedia.com, Booking.com,

Orbitz.com, Agoda.com or Trip.com. (Exhibit A, para. 11-12) Once again, the Complaint fails

to state any plausible claim for relief against Old Capitol Properties, LLC in reference to the

hotel website and/or any third party online reservation systems.

       9.      Thus, this Court has grounds to dismiss the Complaint. To the extent that the

Court would decide otherwise, it should stay any further proceedings in this matter and require

that plaintiff establish that this Court has subject matter jurisdiction over her asserted ADA

claims due to her lack of standing and/or that her Complaint is not barred as moot.

       10.     As alleged in the Complaint, Plaintiff is a "tester" for the ADA, but this status as a

"tester" does not appear to be sufficient to establish subject matter jurisdiction in this action

because plaintiff fails to demonstrate (1) an "injury in fact" that is "concrete and particularized"

and "actual or imminent, not conjectural or hypothetical," (2) "a causal connection between the

injury and the conduct complaint of," and (3) redressability of the injury by a favorable decision.

       11.     This Court may take judicial notice that Plaintiff Laufer has filed basically the

same complaint against multiple defendants in the U.S. District Court for the Southern District of

Illinois. Plaintiff has also done so in the U.S. District Court for the Northern District of New




                                                 3
                                        3:20-cv-00758-SMY
 Case 3:20-cv-00758-SMY Document 10 Filed 09/08/20 Page 4 of 5 Page ID #28




York and a federal judge in that Court questioned whether Laufer had standing to invoke subject

matter jurisdiction. Laufer v. Laxmi & Sons, LLC, 2020 U.S. Dist. LEXIS 79545.

        12.     U.S. District Judge Brenda K. Sannes provided Plaintiff with an opportunity to

brief the issue of subject matter jurisdiction for each of the cases filed in that jurisdiction before

proceeding further with the case.

        13.      This is appropriate in this matter, as well, because Plaintiff Laufer fails to allege

that she has ever travelled to Vandalia, Illinois or plans to do so in the immediate future.

Therefore, the Complaint fails to validly invoke this court’s subject matter jurisdiction without

the requisite injury in fact.

        14.     Finally, this Court should also require Plaintiff to brief the issue of mootness

before proceeding any further in this case because the web site of Holiday Inn Express & Suites

Vandalia does comply with the ADA’s requirements as to accessibility. Thus, there is no "real

and immediate threat of repeated injury" and any ADA claim is moot.

        15.     The Defendant has filed its Memorandum of Law in support of this motion

herewith.

        WHEREFORE, Defendant Old Capitol Properties, LLC, d/b/a Holiday Inn Express &

Suites Vandalia (improperly named as Rick A. Cripe, d/b/a/ Holiday Inn Express & Suites,

Individually), respectfully moves this Court for an Order dismissing Plaintiff’s Complaint for

insufficient service, lack of subject matter jurisdiction, failure to state a claim upon which relief

can be granted and further that this Court stay this matter until Plaintiff has fully briefed whether

this court has subject matter jurisdiction over her alleged claim and whether those same claims as

an “ADA tester” are barred as moot, and for such further relief this Court deems just and proper.




                                                 4
                                        3:20-cv-00758-SMY
Case 3:20-cv-00758-SMY Document 10 Filed 09/08/20 Page 5 of 5 Page ID #29




Dated: September 8, 2020                       Respectfully submitted,


                                               /s/ Michael D. Schag
                                               Michael D. Schag, #6226014
                                               James G. Nowogrocki, #6202539
                                               HEYL, ROYSTER, VOELKER & ALLEN, P.C.
                                               105 West Vandalia Street
                                               Mark Twain Plaza III, Suite 100
                                               Edwardsville, IL 62025
                                               Phone: 618-656-4646
                                               Facsimile: 618-656-7940
                                               Primary e-service: edwecf@heylroyster.com
                                               Secondary e-service: mschag@heylroyster.com

                                               Attorneys for Defendant
                                               Old Capitol Properties, LLC, d/b/a Holiday Inn
                                               Express & Suites Vandalia (improperly named as
                                               Rick Cripe, d/b/a/ Holiday Inn Express & Suites,
                                               Individually)




                               CERTIFICATE OF SERVICE

       I hereby certify that on September 8, 2020, a copy of the foregoing was filed using the

Court’s CM/ECF electronic filing system, which will effectuate service on all counsel of record.



                                               /s/ Michael D. Schag

                                           Counsel for Defendant
                                           Old Capitol Properties, LLC, d/b/a Holiday Inn
                                           Express & Suites Vandalia (improperly named as
                                           Rick Cripe, d/b/a/ Holiday Inn Express & Suites,
                                           Individually)




                                              5
                                     3:20-cv-00758-SMY
